DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 10 and 15.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
The Applicant has characterized the amendment to claim 15 as stating the mesa tab is exclusive to the VCSEL element.
The Examiner notes that this limitation has been deleted from claim 15.
The Applicant has argued (Remarks, pg.7-9) that Yuen characterizes the vias as not being on the mesa structures and cites [0014], [0041] and [0047] as evidence.
The Examiner does not agree. First, with respect to [0014] stating “rather than two adjacent emitters including isolated vias in or on their respective mesa structures” the Examiner understands this means that the vias are functionally shared to provide current to the VCSELs as opposed to the VCSELs having vias which are on the mesas and not functionally shared. This text is not equivalent to stating “the shared vias are not on the mesas” as appears to be the interpretation of the Applicant.
via 214 is located on an interstitial area (e.g. between adjacent emitters 204, between trenches 206 shared by adjacent emitters 204, or an area of emitter array 202 between mesa structures of the adjacent emitters 204” the Examiner understand this language to be describing areas envisioned for the via placement. [0041] does not state “not on an emitter mesa”. Further, the first two examples (between adjacent emitters 204, between trenches 206 shared by adjacent emitters 204) could reasonably be considered locations on the mesas of Yuen depending upon how one defines the mesa footprint (note that no mesa footprint is outlined in the Applicant’s claims).
Third, with respect to [0047] stating “the configuration of emitter array 202 described herein facilitates removal of a via from a mesa structure of an emitter 204” is not equivalent to stating “the vias are removed from the mesas”. Further, note that the language used is “removal of a via from a mesa structure of an emitter”. This means 1 via is able to be eliminated from 1 emitter. A simplified example where 2 emitters are present and each has a via and wherein the 2 individual vias are reduced to 1 shared via:

    PNG
    media_image1.png
    324
    499
    media_image1.png
    Greyscale


The art of Yuen is therefore not found to teach the via structures being clearly separate from the mesa structures.

1. the mesa round portion is not particularly defined.
2. the mesa tab portion is not particularly defined.
3. the tabs are not stated to be of equal size/shape
The Examiner additionally notes that although the interpretation of the Yuen reference components may not match that of the Applicant’s interpretation, the claims do not currently differentiate and the originally filed specification does not limit to a particular interpretation of the VCSEL components. For instance:
a.) Figure 4a is described to have the VCSEL mesa portion as #82, round portion as #83, tab as #84 and ohmic metal as #86. Figure 5a is described as being different from fig.4a as “…ohmic metal on the embodiment of figures 5a and 5b is provided only on the mesa tabs 84” ([0056]). Figure 5a clearly shows the labeled ohmic metal #86 extending from a tab area to an area reasonably considered to be round. Since [0056] states the ohmic metal is only on the tabs it is particularly difficult to interpret the mesa/round/tab device portions in light of the specification as the descriptions of figures 4 and 5 do not clearly describe those portions to be limited to particular device areas.
b.) Figures 7a-c appear to show groups of individual emitters (fig.7a), designed similarly to figure 4a, being arranged in an array pattern (fig.7b-c). The array is then described at [0063] to have elements EACH having four tabs #108 or described at [0064] to have elements EACH having four tabs #114. When the individual elements of fig.7a/4a are arranged in the array the Applicant states the tabs are shared, but does not particularly describe how they are shared (do the tabs simply abut?; are the tabs simply 1 continuous piece a portion of which is described to ‘belong’ to each VCSEL?; are the 2 individual vias combined to form 1 large via or do they remain individual, etc.).
.
Claim Objections
Claim 15 is objected to because of the following informalities:  
The status identifier of claim 15 reads as “previously presented” and is best understood to read as “currently amended”. In order to advance prosecution the Applicant is being notified of this discrepancy along with an action on the merits as opposed to a separately mailed notice.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
each VCSEL element comprising:…a mesa tab…wherein the nitride via is entirely on the mesa and wherein adjacent VCSEL elements have overlapping mesa tabs.” (emphasis added). 
This language appears to reasonably be read in two possible manners 1.) that each VCSEL of the array has at least one mesa tab and a nitride via located entirely on each of those mesas and wherein adjacent VCSELs share tabs having a same via/metal configuration, or 2.) the shared mesa tabs are of different configuration. It is not clear from the original disclosure that each of the shared VCSEL tabs (fig.7b #108, fig.7c #114) has 2 vias according to “1.)” (i.e. the shared tab is outlined in the specification is understood to have a via but it is not clear that the shared tab has 2 individual vias meeting the limitation of EACH VCSEL having a via ENTIRELY on the mesa of EACH VCSEL and wherein the tabs are shared).
Note that interpretation “2.)” is used in the claim 15 rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 2 individual vias on the shared mesa tabs (see 112 rejection above) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 2019/030552, note 03/28/2018 provisional with support) in view of Lee et al. (US 2015/0222094).
The Examiner provides 2 annotated figures below. Both interpretations of the round/tab portions are understood to read on claims 1 and 10.
With respect to claim 1, Yuen teaches  a vertical-cavity surface-emitting laser (VCSEL) element (fig.1a/b) comprising: an oxide aperture (fig.1b #110) ; a mesa concentrically surrounding the oxide aperture (fig.1a/b; see annotated figure below including the round and tab portions), the mesa comprising a central mesa portion (fig.1a, fig.3a/b) and a mesa tab (fig.1a-fig.3a/b portions between trenches; see annotated figure below), the mesa tab extending outwardly from the central mesa portion (fig.1a-fig.3a/b) and having an outer end opposite the round mesa portion (left side of tab in annotated figure below), wherein ohmic metal (fig.1b #104) is provided on the mesa tab (fig.2a/b #212/222), wherein the mesa tab is exclusive to the VCSEL element (see annotated figure below, tab can be considered a portion of only the first emitter), a nitride via on the mesa tab and extending towards the oxide aperture (fig.1a #114, fig.2a/b #214/224; [0033]), wherein the nitride via does not extend beyond the outer end of the mesa tab (as depicted in the annotated figures below); and a ring of interconnect metal (fig.2a/2b can be considered areas #216 or #208 as it forms rings around central emission regions). Yuen further teaches a circular emitter design ([0022]) but does not specify the central mesa with tabs to be round. Lee teaches a similar VCSEL design (fig.3a-c) which utilizes a round central mesa with tabs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Yuen to have a round central mesa as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the shape of the oxide trenches to affect the extent and the shape of the formed oxide aperture to control current.

    PNG
    media_image2.png
    714
    993
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    621
    1003
    media_image3.png
    Greyscale


With respect to claim 3, Yuen teaches the two mesa tabs are diametrically opposed from one another (fig.2a/b 1 on opposite sides of emitter).
With respect to claim 4, Yuen teaches the ohmic metal extends over a portion of the mesa tab and a portion of the round mesa portion (fig.2a/b #212; see first annotated figure above).
With respect to claim 5, Yuen teaches the ohmic metal is provided only on the mesa tab (fig.2b #221, [0049]; see second annotated figure above).
With respect to claim 6, Yuen teaches the ohmic metal is provided generally centrally on the mesa tab (fig.2b #221).
With respect to claim 7, Yuen, as modified, teaches the ohmic metal is provided on the mesa tab and on an outer ring of the round mesa portion (fig.2a #212; see first annotated figure above).
With respect to claim 8, Yuen teaches the mesa comprises four mesa tabs (fig.2a/b 6 depicted).
With respect to claim 9, Yuen teaches interconnect metal provided over the mesa (fig.2a/b #208) with an inner border at an inner border of the nitride via (fig.3a left edge of #208 “at” inner border of via #224; note “at” = near).
With respect to claim 10, Yuen teaches a vertical-cavity surface-emitting laser (VCSEL) device (fig.1-3) comprising: an oxide aperture (fig.1 #110); a mesa concentrically surrounding the oxide aperture (fig.1a/b; see annotated figure below including the round and tab portions), the mesa comprising a central mesa portion (fig.1a, fig.3a/b) and a mesa tab (fig.1a-fig.3a/b portions between trenches; see annotated figures above), the mesa tab extending outwardly from the round mesa portion (fig.1-3) and having an outer end opposite the round mesa portion (left side of tab in annotated figures above), wherein ohmic metal (fig.1b #104) is provided on the mesa tab (fig.2a/b #212/222); a nitride via on the mesa tab and extending towards the oxide aperture (fig.1a #114, fig.2a/b #214/224; [0033]), 
With respect to claim 12, Yuen teaches the ohmic metal is provided on the mesa tab and on an outer ring of the round mesa portion (fig.2 #212; see first annotated figure above).
With respect to claim 13, Yuen teaches the ohmic metal is provided only on the mesa tab (fig.2b #221, [0049]; see second annotated figure above).
With respect to claim 14, Yuen teaches the mesa comprises four mesa tabs (fig.2 6 depicted).
The Examiner provides a new annotated figure below. 
With respect to claim 15, Yuen teaches a vertical-cavity surface-emitting laser (VCSEL) array (fig.2-3) comprising: a plurality of VCSEL elements (fig.2-3 #210s; #210-6 and unlabeled emitter on left; see annotated figure below), each VCSEL element comprising: an oxide aperture (fig.1 #110); a mesa concentrically surrounding the oxide aperture (fig.1a/b; see annotated figure below including the round and tab portions), the mesa comprising a central mesa portion (fig.1a, fig.3a/b) and a mesa tab (fig.1a-fig.3a/b portions between trenches; see annotated figure below), the mesa tab extending outwardly from the central mesa portion (fig.1-3), wherein ohmic metal is provided on the mesa tab (fig.2 #212); and a nitride via (fig.1a #114, fig.2a/b #214/224; [0033]), wherein the nitride via is positioned entirely on 

    PNG
    media_image4.png
    621
    845
    media_image4.png
    Greyscale


With respect to claim 17, Yuen teaches the device outlined above, including each of the plurality of VCSEL devices have four mesa tabs (fig.2 6 depicted), but does not teach the four mesa tabs being perpendicular to one another. Lee further teaches using 4 perpendicular tabs (fig.3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Yuen to have only 4 perpendicular tabs as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the shape of the oxide trenches to affect the extent and the shape of the formed oxide aperture to control current and to additionally change the output beam pattern of the array.
With respect to claim 18, Yuen, as modified by Lee, teaches the plurality of VCSEL devices are provided in square array (see claim 17 rejection above with the result being a square lattice).
With respect to claim 19, Yuen teaches each of the plurality of VCSEL devices have four mesa tabs (fig.2), the four mesa tabs being provided in an X around the round mesa portion (fig.2 4 of the six tabs form an X).
With respect to claim 20, Yuen teaches the plurality of VCSEL devices are provided in a hexagonal array ([0060]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen and Lee in view of Hegblom (US 10205303).
With respect to claim 11, Yuen, as modified, teaches the device outlined above, including interconnect metal over the mesa (fig.2 #208, fig.3b) and extending outwardly beyond the oxidation distance ([0041] #208 covering majority of array), but does not specify the interconnect metal provided over the mesa with an inner border of the interconnect metal being even with an inner border of the nitride via. Hegblom teaches a VCSEL device (fig.1c) including a passivating film (fig.1c #118) formed with an inner border (fig.1c left side of central #118) which is even with an inner border of an interconnect metal (fig.1c left #122, right side of #122) which is connected to an ohmic metal (fig.1c #120). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the interconnect metal of Yuen to be even with the inner border of the via as demonstrated by Hegblom in order to prevent using more material for both the metal and dielectric than is needed to ensure the insulating and electrical connecting functions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references have similar circular/round mesa portions with tab portions:
US 10833479, 8040934, 10581225, 2021/0305782, 2020/0313391, 2003/0015726

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828